 

Exhibit 10.14

 

THIS WARRANT AND ANY SHARES ISSUED UPON ITS EXERCISE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED OR STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED FOR
SALE UNDER ALL APPLICABLE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY, IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY,
ANY SUCH OFFER, SALE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION OR
QUALIFICATION REQUIREMENTS OF SUCH SECURITIES LAWS.

 

No. [DATE]

 

FULL SPECTRUM INC.

WARRANT TO PURCHASE COMMON STOCK

 

VOID AFTER 5:00 P.M. Eastern Time on
                                                                         

 

THIS CERTIFIES that, for the value received,
                                                                          (the
“Holder”) is entitled, upon the terms and subject to the conditions hereinafter
set forth, at any time on or after the date of this Warrant and on or prior to
5:00 p.m. Eastern Time on the fifth anniversary of the date of this Warrant (the
“Expiration Time”), but not thereafter, to subscribe for and purchase, from Full
Spectrum Inc., a Delaware corporation (the “Company”), up to
                                           shares (the “Shares”) of the
Company's common stock, par value $0.00001 per share (the “Common Stock”) at a
per share purchase price equal to lower of (i) $2.00 per share or (ii) 40% of
the selling price of the Company’s Common Stock in its Initial Public Offering ,
subject to adjustments hereunder (the "Exercise Price").

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
                                           , between Borrower and the Holder (as
amended, modified or supplemented from time to time, the “Purchase Agreement”).

 

1.          Exercise of Warrant.

 

(a)   The purchase rights represented by this Warrant are exercisable by the
Holder, in whole or in part, at any time after the date of this Warrant and
before the Expiration Time by the surrender of this Warrant (in the event of the
exercise of this entire Warrant) and submission of the Notice of Exercise (in
accordance with the Notice provisions of the Purchase Agreement) annexed hereto
duly executed and upon payment of an amount equal to the aggregate Exercise
Price for the number of Shares thereby purchased (by cash or by check or
certified bank check payable to the order of the Company in an amount equal to
the purchase price of the Shares thereby purchased); whereupon the Holder shall
be entitled to receive a stock certificate representing the number of Shares so
purchased. The Company agrees that if at the time of the surrender of this
Warrant and purchase of the Shares, the Holder shall be entitled to exercise
this Warrant, the Shares so purchased shall be and be deemed to be issued to
such holder as the record owner of such Shares as of the close of business on
the date on which this Warrant shall have been exercised as aforesaid.

 

1

 

 

(b)    Cashless Exercise. In the event that the Company becomes a reporting
Company pursuant to the Securities Exchange Act of 1934, as amended, and there
is no effective registration statement permitting the Holder to resell the
Warrant Shares or the prospectus forming a part thereof is not then available to
the Holder at the time of exercise for the resale of the Warrant Shares, the
Holder may satisfy its obligation to pay the Per Share Warrant Price through a
“Cashless Exercise,” in which event the Company shall issue to the Holder the
number of Warrant Shares determined as follows:

 

X = Y [(A-B)/A]

 

where:

 

X = the number of Warrant Shares to be issued to the Holder.

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised (prior to cashless exercise).

 

A = the average of the Closing Prices for the five (5) Trading Days immediately
prior to (but not including) the Exercise Date.

 

B = the Exercise Price.

 

For purposes of this Section1.2:

 

“Closing Prices” for any date, shall mean the closing price per share of the
Shares for such date (or the nearest preceding date) on the primary trading
market on which the Shares is then listed or quoted.

 

“Trading Day” means (a) any day on which the Shares is listed or quoted and
traded on its primary trading market and/or quotation system, as the case may
be, (b) if the Shares are not then listed or quoted and traded on any trading
market, then a day on which trading occurs on the primary trading market on
which the Company's Shares are then listed or quoted.

 

(c ) Upon partial exercise of this Warrant, the Holder shall be entitled to
receive from the Company, upon request of the Holder and return to the Company
of this Warrant, a new Warrant in substantially identical form for the purchase
of that number of Shares as to which this Warrant shall not have been exercised.
Certificates for Shares purchased hereunder shall be delivered to the Holder at
the address set forth in the Exercise Notice within a reasonable time after the
date on which this Warrant shall have been exercised as aforesaid.

 

2. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. This
Warrant will only be exercisable for whole numbers of Shares.

 

3. Charges, Taxes and Expenses. The Holder shall pay all issue and transfer
taxes and other incidental expenses in respect of the issuance of certificates
for Shares upon the exercise of this Warrant, and such certificates shall be
issued in the name of the Holder of this Warrant.

 

4. No Rights as a Stockholder. This Warrant does not entitle the Holder to any
voting rights or other rights as a stockholder of the Company prior to the
exercise hereof.

 

2

 



 

5. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction of this Warrant, upon delivery of an indemnity agreement or security
reasonably satisfactory in form and amount to the Company or, in the case of any
such mutilation, upon surrender and cancellation of such Warrant, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, the
Company will make and deliver to the Holder, in lieu thereof, a new Warrant in
substantially identical form and dated as of such cancellation.

 

6. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday in the United States
or the State of New York, then such action may be taken or such right may be
exercised on the next succeeding business.

 

7. Merger, Reclassification, etc.

 

(a) Merger, etc. If at any time the Company proposes (A) the acquisition of the
Company by another entity by means of any transaction or series of related
transactions (including, without limitation, any reorganization, merger,
consolidation or stock issuance) that results in the transfer of fifty percent
(50%) or more of the then outstanding voting power of the Company; or (B) a sale
of all or substantially all of the assets of the Company, then the Company shall
give the Holder ten (10) days notice of the proposed effective date of the
transaction. If, in the case of such acquisition of the Company, and the Warrant
has not been exercised by the effective date of the transaction, this Warrant
shall be exercisable into the kind and number of shares of stock or other
securities or property of the Company or of the entity resulting from such
merger or acquisition to which such Holder would have been entitled if
immediately prior to such acquisition or merger, it had exercised this Warrant.
The provisions of this Section 7(a) shall similarly apply to successive
consolidations, mergers, sales or conveyances.

 

(b) Reclassification, etc. If the Company at any time shall, by subdivision,
combination or reclassification of securities or otherwise, change any of the
securities to which purchase rights under this Warrant exist into the same or a
different number of securities of any class or classes, this Warrant shall
thereafter be to acquire such number and kind of securities as would have been
issuable as the result of such change with respect to the securities which were
subject to the purchase rights under this Warrant immediately prior to such
subdivision, combination, reclassification or other change. If the Shares are
subdivided or combined into a greater or smaller number of Shares, the Exercise
Price under this Warrant shall be proportionately reduced in case of subdivision
of shares or proportionately increased in the case of combination of shares, in
both cases by the ratio which the total number of Shares to be outstanding
immediately after such event bears to the total number of Shares outstanding
immediately prior to such event.

 

(c) Cash Distributions. No adjustment on account of cash dividends or interest
on the Shares or other securities purchasable hereunder will be made to the
Exercise Price under this Warrant.

 

3

 

 





8. Restrictions on Transfer.

 

(a) Restrictions on Transfer of Shares. In no event will the Holder make a
disposition of this Warrant or the Shares unless and until, if requested by the
Company, it shall have furnished the Company with an opinion of counsel
satisfactory to the Company and its counsel to the effect that appropriate
action necessary for compliance with the Securities Act of 1933, as amended (the
“Securities Act") relating to sale of an unregistered security has been taken.
Notwithstanding the foregoing, the restrictions imposed upon the transferability
of the Shares shall terminate as to any particular Share when (i) such security
shall have been sold without registration in compliance with Rule 144 under the
Securities Act, or (ii) a letter shall have been issued to the Holder at its
request by the staff of the Securities and Exchange Commission or a ruling shall
have been issued to the Holder at its request by such Commission stating that no
action shall be recommended by such staff or taken by such Commission, as the
case may be, if such security is transferred without registration under the
Securities Act in accordance with the conditions set forth in such letter or
ruling and such letter or ruling specifies that no subsequent restrictions on
transfer are required, or (iii) such security shall have been registered under
the Securities Act and sold by the Holder thereof in accordance with such
registration.

 

(b) Lockup. The Holder may not sell, transfer, pledge, hypothecate or otherwise
dispose of all or any part of the Warrant Shares without the approval of the
Company until six months after the completion of the Company’s initial public
offering.

 

(c) Subject to the provisions of Section 8(a) hereof, this Warrant and all
rights hereunder are transferable, in whole or in part, upon surrender of the
Warrant with a properly executed assignment at the principal office of the
Company.

 

(d) Restrictive Legends. The stock certificates representing the Shares and any
securities of the Company issued with respect thereto shall be imprinted with
legends restricting transfer except in compliance with the terms hereof and with
applicable federal and state securities laws substantially as follows:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY OF
THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT”.

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCKUP AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED DURING THE TERM
OF THE LOCKUP.

 

9. Miscellaneous.

 

(a) Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed wholly within such state.

 

(b) Restrictions. The Holder acknowledges that the Shares acquired upon the
exercise of this Warrant may have restrictions upon its resale imposed by state
and federal securities laws.

 



4

 

 

(c) Waivers Strictly Construed. With regard to any power, remedy or right
provided herein or otherwise available to any party hereunder (i) no waiver or
extension of time shall be effective unless expressly contained in a writing
signed by the waiving party; and (ii) no alteration, modification or impairment
shall be implied by reason of any previous waiver, extension of time, delay or
omission in exercise, or other indulgence.

 

(d) Modifications. This Warrant may not be amended, altered or modified except
by a writing signed by the Company and the Holder of this Warrant.

 

[remainder of page intentionally left blank]

 

5

 

 

IN WITNESS WHEREOF, FULL SPECTRUM, INC. has caused this Warrant to be executed
by its duly authorized representative dated as of the date first set forth
above.

  



  FULL SPECTRUM INC.       By:   Name:   Title:

 

6

 

 

NOTICE OF EXERCISE

 

TO:FULL SPECTRUM, INC., a Delaware corporation

 

(1)         The undersigned hereby elects to purchase  ___________ shares of
Common Stock (the "Shares") of Full Spectrum Inc. (“Company”) pursuant to the
terms of the Warrant, dated, ___________ 2016, issued by the Company to the
undersigned (the “Warrant”), and makes payment of the full purchase price for
such shares at the price per share provided for in such Warrant, which is $
___________. Such payment takes the form of (check applicable box or boxes):

 

$ ___________ in lawful money of the United States; and/or

 

the cancellation of the Warrant to the extent necessary, in accordance with the
formula set forth in Section 1(b), to exercise this Warrant with respect to the
maximum number of shares of Common Stock purchasable pursuant to the cashless
exercise procedure set forth in Section 1(b).

 

(2)         Please issue a certificate or certificates representing the Shares
in the name of the undersigned or in such other name as is specified below:

 

                                                                   

(Print Name)

  

                                                                   

Address

 

(3)         The undersigned confirms that it is an “accredited investor” as
defined by Rule 501(a) under the Securities Act at the time of execution of this
Notice.

 

(4)         The undersigned accepts such Shares subject to the restrictions on
transfer set forth in the Warrant.

 

(5)         The undersigned acknowledges that the Company has given it access to
all information relating to the Company’s business that the undersigned has
requested. The undersigned has reviewed all materials relating to the Company’s
business, financial condition and operations which it has requested and the
undersigned has reviewed all of such materials as the undersigned, in the
undersigned’s sole and absolute discretion has deemed necessary or desirable.
The undersigned has had an opportunity to discuss the business, management and
financial affairs of the Company with the Company’s management.

 

(6)         The undersigned acknowledges that it has, by reason of its business
and financial experience, such knowledge, sophistication and experience in
financial and business matters and in making investment decisions of this type
that it is capable of (i) evaluating the merits and risks of an investment in
the Shares and making an informed investment decision in connection therewith;
(ii) protecting its own interest; and (iii) bearing the economic risk of such
investment for an indefinite period of time for shares which are not
transferable or freely tradable. The undersigned hereby agrees to indemnify the
Company and the officers, directors and employees thereof harmless against all
liability, costs or expenses (including reasonable attorneys’ fees) arising by
reason of or in connection with any misrepresentation or any breach of
warranties or representations of the undersigned contained in this Notice, or
arising as a result of the sale or distribution of the Shares issuable upon
exercise of the Warrants. The representations and warranties contained herein
shall be binding upon the heirs, legal representatives, successors and assigns
of the undersigned.

 

Date:

 

      (Signature)           (Print Name)

  

7

 